                                           Case 5:20-cv-04921-BLF Document 16 Filed 09/01/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                               NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         CHRISTOPHER MCNATT,
                                  11                                                    Case No. 20-4921 BLF (PR)
                                                        Petitioner,
                                  12                                                    JUDGMENT
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     MARTIN GAMBOA, Warden,
                                  15                    Respondent.
                                  16

                                  17

                                  18          For the reasons stated in the order denying the petition for a writ of habeas corpus,
                                  19   judgment is entered in favor of Respondent and against Petitioner.
                                  20          IT IS SO ORDERED.
                                  21   Dated: __September 1, 2021__                     ________________________
                                  22                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Case No. 20-4921 BLF (PR)
                                       JUDGMENT
